Listing Report:Supplement No. 97 dated Nov 10, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 423686 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $12,000.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 17.09% Starting borrower rate/APR: 18.09% / 20.30% Starting monthly payment: $434.37 Auction yield range: 6.29% - 17.09% Estimated loss impact: 5.30% Lender servicing fee: 1.00% Estimated return: 11.79% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Aug-1996 Debt/Income ratio: 27% Credit score: 740-759 (Nov-2009) Current / open credit lines: 7 / 6 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 16 Length of status: 7y 1m Amount delinquent: $0 Revolving credit balance: $11,959 Occupation: Computer Programmer Public records last 12m / 10y: 0/ 0 Bankcard utilization: 46% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: Gruver Borrower's state: Missouri Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 36 ( 100% ) 740-759 (Latest) Principal borrowed: $5,000.00 < mo. late: 0 ( 0% ) 660-679 (Sep-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 36 Description Consolidate medical bills Hi, I am looking to consolidate several medical bills from the birth of my child. Information in the Description is not verified. Borrower Payment Dependent Notes Series 432444 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.5% Starting lender yield: 25.67% Starting borrower rate/APR: 26.67% / 29.00% Starting monthly payment: $609.73 Auction yield range: 8.29% - 25.67% Estimated loss impact: 9.11% Lender servicing fee: 1.00% Estimated return: 16.56% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 4 First credit line: Jul-1974 Debt/Income ratio: 33% Credit score: 760-779 (Nov-2009) Current / open credit lines: 15 / 12 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 37 Length of status: 9y 0m Amount delinquent: $0 Revolving credit balance: $6,835 Occupation: Accountant/CPA Public records last 12m / 10y: 0/ 0 Bankcard utilization: 60% Stated income: $50,000-$74,999 Delinquencies in last 7y: 1 Homeownership: Yes Inquiries last 6m: 3 Screen name: wheel590 Borrower's state: Maryland Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description debt consolidation Purpose of loan:This loan will be used to?consolidate debt and give me more financial freedom.My financial situation:I am a good candidate for this loan because?I'AM A VERY RESPONDSIBLE PERSON WHEN PAYING MY BILLS AND VERY LOYAL TO MY EMPLOYER.? I'AM A COLLEGE GRADUATE AND HAVE BEEN WORKING IN THE ACCOUNTING PROFESSION FOR 40 YEARS WITH HAVING ONLY 5 EMPLOYERS DURING THAT TIME. I PLAN ON WORKING FOR ANOTHER FIVE TO SEVEN YEARS.? MY EMPLOYER IS A VERY STABLE AND FINANCIALLY SOUND ORGANIZATION IN THE COMMUNITY.? I'AM IN VERY GOOD HEALTH WITH EXCELLENT HEALTH INSURANCE COVERAGE SO I DON'T HAVE FINANCIAL ISSUES WITH HEALTH INSURANCE.? IF LIFE AND DISABILITY INSURANCE IS OFFERED AS PART OF THE LOAN, I WILL BE MORE THAN HAPPY TO PAY WHATEVER PREMIUMS ARE REQUIRED.? I'AM MARRIED WITH 2 GROWN CHILDREN-ACCOUNTANT AND SCHOOL TEACHER.? MY WIFE WORKS AS AN AIDE TO AN AUTISTIC CHILD IN THE? SCHOOL SYSTEM.? I CAN PROVIDE WHAT OTHER INFORMATION IS REQUIRED.
